t c summary opinion united_states tax_court jose c ballesteros and linda s ballesteros petitioners v commissioner of internal revenue respondent docket no 27880-11s filed date jose c ballesteros and linda s ballesteros pro sese kim-khanh thi nguyen for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and sec_6662 penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether sec_469 precludes petitioners’ deductions for rental losses claimed and whether petitioners are liable for the penalties unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioners resided in california when they filed their petition during the years in issue linda s ballesteros petitioner was a full-time nurse for the county of los angeles regularly working in 12-hour shifts three days a week her base salary was between dollar_figure and dollar_figure per year because she worked substantial overtime hours she earned wages of at least dollar_figure in dollar_figure in and dollar_figure in jose c ballesteros was a full-time_employee of mag aerospace industries petitioners owned two rental properties in florida and one in georgia they also owned an investment_property in georgia tenants for petitioners’ rental properties were usually obtained by travel agencies or realty companies tenants usually made needed repairs by themselves and were reimbursed by petitioners a friend of petitioner was asked to check on the properties in florida from time to time on their tax returns for through petitioners elected to group their rental properties as a single rental real_estate activity representing that they were real_estate professionals they deducted rental losses for each year in issue petitioners prepared logs of the hours allegedly spent on their real_estate activity recording that petitioner spent big_number hours in big_number hours in and big_number hours in and jose c ballesteros spent hours in big_number hours in and hours in on their rental_activity because petitioners lived in california and the properties were in florida and georgia most of the hours recorded in the logs were for telephone calls writing checks and delivering the checks to the post office and other administrative tasks petitioners recorded a recurring time usually two hours to make a phone call or to pay bills and go to the post office sometimes charging the same hours to each of their properties appointments were regularly recorded as lasting four hours often each petitioner recorded the same hours for the same tasks many of the hours recorded on the logs related to their investment_property in georgia petitioners included hours related to social events during which they recruited friends to join in their investment plans for the property overall the hours recorded in the logs were improbable and not credible in view of the described activities and petitioners’ full-time employment petitioners’ rental losses were disallowed in the statutory_notice_of_deficiency recomputed deficiencies taking into account the settled issues exceed the greater of of the tax shown on their returns or dollar_figure for each year discussion taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 for the purposes of sec_469 and to the extent provided in regulations a trade_or_business includes any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 an exception to the rule that a rental_activity is per se passive is found in sec_469 which provides that the rental activities of certain taxpayers in real_property trades_or_businesses are not per se passive activities under sec_469 but are treated as a trade_or_business subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer may qualify as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint tax_return either spouse must satisfy both requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 although petitioners have asserted that each of them was a real_estate_professional only petitioner appeared and testified at trial she insisted that what was recorded in her logs represented what she did during the years in issue at the court’s direction respondent filed a memorandum brief addressing the reliability of petitioner’s testimony and the logs she presented petitioners did not file a responsive brief they presented no evidence or argument with respect to the activities of jose c ballesteros other than the uncorroborated logs we need not accept petitioner’s testimony and may and do reject it because of the many indicia of unreliability see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 petitioner’s logs are unreliable because the hours she recorded for specific tasks such as telephone calls and writing and mailing checks were improbable in that they were excessive apparently duplicative charging the same hours to each rental property and always the same the total hours recorded are unrealistic in view of petitioners’ full-time employment on consideration of the entire record we do not accept petitioners’ claims as to the hours devoted to the rental_activity because we are not persuaded that petitioner spent more time on her rental_activity during the years in issue than she spent working as a nurse she has not established that she is a real_estate_professional we also cannot rely on the logs to prove that either petitioner spent more than hours on their rental_activity thus we need not analyze whether they materially participated in management of the rental properties petitioners’ rental_activity therefore is per se passive and they may not offset the losses against their other income respondent also contends that petitioners’ rental losses were not substantiated petitioners did not produce to respondent or present at trial evidence of actual expenses_incurred in relation to their rental properties because we hold that petitioners are not entitled to deduct the losses we need not address the substantiation issue sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax which is attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties 116_tc_438 if the understatement of income_tax for the year in issue after recomputation to reflect the stipulation of settled issues is substantial respondent has satisfied the burden of producing evidence that the penalty is appropriate respondent has recomputed the deficiencies taking into account the settled issues and the understatements are still in excess of of the tax required to be shown on petitioners’ returns which is greater than dollar_figure for each year thus respondent’s burden of going forward has been satisfied once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs we conclude that the exaggerated logs negate the good_faith of petitioners in claiming rental losses against their earned_income petitioner testified that she confirmed her status as a real_estate_professional with her tax preparer by completing a checklist of questions as to qualifications for that status because she knew what was required she is chargeable with knowledge that she did not satisfy those requirements the preparer did not testify thus we have no evidence as to the competence and expertise of the preparer and it appears that the preparer relied solely on petitioners’ representations as to their activities relating to the rental properties if the representations to the tax preparer were the same as the contentions in this court the preparer was not provided with accurate information under those circumstances petitioners were not entitled to rely on the preparer see 115_tc_43 aff’d 299_f3d_221 3d cir they are liable for the sec_6662 penalty for substantial understatements of income_tax for each year we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered under rule
